Citation Nr: 9930100
Decision Date: 10/21/99	Archive Date: 12/06/99

DOCKET NO. 94-17 770               DATE OCT 21, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for entitlement to service connection for a psychiatric
disorder.

REPRESENTATION

Appellant represented by: Lewis C. Fichera, Attorney

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel

INTRODUCTION

The veteran had active service from January 1969 to November 1970.
In a February 1984 rating decision, entitlement to service
connection for a psychiatric disorder was denied. The veteran was
notified of that action by letter in March 1984; however, he failed
to perfect an appeal therefrom and that action became final. In
July 1993, the veteran requested that the claim for entitlement to
service connection for a psychiatric disorder be reopened, and he
submitted additional evidence in support thereof. This appeal
arises from a September 1993 rating decision of the Philadelphia,
Pennsylvania Regional Office (RO), which determined that new and
material evidence had not been submitted to reopen the veteran's
claim for entitlement to service connection for a psychiatric
disorder.

In April 1996, the veteran appeared and testified at a Travel Board
hearing which was conducted by C. W. Symanski, who is the member of
the Board of Veterans' Appeals (Board) responsible for making a
determination in this case. In September 1996 and December 1998,
the Board remanded the case to the RO for additional development.

FINDINGS OF FACT

1. By rating decision in February 1984, service connection for a
psychiatric disorder was denied. Written notice of the denial was
sent to the veteran in March 1984; he failed to perfect an appeal
and that action became final.

2. Additional evidence submitted since the February 1984 rating
decision includes evidence which is more than merely cumulative and
is probative of the issue of service connection.

3. The veteran's claim that he has a psychiatric disorder that was
incurred in service is accompanied by medical evidence to support
that allegation.

2 - 

4. The claim for service connection for a psychiatric disorder is
plausible.

CONCLUSIONS OF LAW

1. New and material evidence has been submitted since the February
1984 rating decision to reopen a claim for entitlement to service
connection for a psychiatric disorder. 38 U.S.C.A. 5108 (West
1991); 38 C.F.R. 3.156(a) (1999).

2. The veteran's claim for entitlement to service connection for a
psychiatric disorder is well grounded. 38 U.S.C.A. 5107(a) (West
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable criteria for the grant of service connection for a
psychiatric disorder when the RO considered that claim in February
1984 turned on whether the evidence demonstrated that a disability
was incurred in or aggravated by service, or was manifested within
the first postservice year. 38 U.S.C.A.  1110, 1112. The evidence
which was of record when the RO considered the claim in 1984
consisted of service medical records and VA hospital records. The
service medical records do not indicate any complaints, clinical
findings, or diagnosis of a psychiatric disorder. VA records show
that the veteran was hospitalized on numerous occasions from
January 1975 to January 1984 and that he was variously diagnosed
with passive aggressive personality with depressive features and
depression, drug dependency, alcohol addiction, latent
schizophrenia, dysthymic disorder, and borderline personality
disorder.

By decision in February 1984, the RO denied service connection for
a psychiatric disorder, stating that there was no complaint,
treatment, or diagnosis of a psychiatric disorder in service and
that it was not until 1975 that the veteran had a diagnosis of a
psychiatric disorder, that is, depressive reaction. In March 1984,
the

3 -

veteran was notified of the denial by letter and apprised of his
procedural and appellate rights. He did not file a notice of
disagreement indicating an intent to appeal. If a notice of
disagreement is not filed within one year of notification of a
decision, that determination becomes final. 38 U.S.C.A. 7105; 38
C.F.R. 3.160(d). Therefore, the rating decision of February 1984 is
final and is not subject to revision on the same factual basis. 38
U.S.C.A. 7104(b). In order to reopen the claim which has been
disallowed, the veteran must present evidence that is both new and
material with respect to the claim which has been disallowed. 38
U.S.C.A. 5108. New and material evidence means evidence not
previously submitted to agency decision makers which bears directly
and substantially upon the specific matter under consideration,
which is neither cumulative nor redundant, and which by itself or
in connection with evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of
the claim. 38 C.F.R. 3.156(a).

On an application to reopen a previously and finally disallowed
claim, the Board must conduct a two-part analysis. See Manio v.
Derwinski, 1 Vet. App. 140, 145 (1991). First, it must be
determined whether the evidence presented or secured since the
prior final disallowance of the claim is new and material. See
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991). New evidence is
evidence that is not merely cumulative of other evidence on the
record, and evidence is material where it is relevant to and
probative of the issue at hand. See Colvin v. Derwinski, 1 Vet.
App. 171, 174 (1991). In determining whether evidence is new and
material, 46 credibility of the evidence must be presumed." Justus
v. Principi, 3 Vet. App. 510, 513 (1992). The United States Court
of Appeals for Veterans Claims (Court) noted that Hodge v. West,
155 F.3d 1356 (Fed. Cir. 1998), provides for a reopening standard
which calls for judgments as to whether new evidence (1) bears
directly or substantially on the specific matter, and (2) is so
significant that it must be considered to fairly decide the merits
of the claim. Fossie v. West, 12 Vet. App. 1 (1998).

Second, if it is determined that the evidence is new and material,
the Board must reopen the claim and evaluate the merits of the
veteran's claim in light of all the

- 4 -

evidence, both old and new. Masors v. Derwinski, 2 Vet. App. 181,
185 (1992). The two-part analysis set forth in Manio was amended in
1999 to a three step analysis. Subsequent to Hodge, the Court
issued two additional decisions bearing on the issue of reopening
claims for veterans' benefits: Elkins v. West, 12 Vet. App. 209
(1999) (en banc) and Winters v. West, 12 Vet. App. 203 (1999) (en
banc). In these cases, the Court stated that there is now a three
step test to apply when a veteran seeks to reopen a final decision
based on new and material evidence. Elkins at 218-219; Winters at
206. Under Elkins, VA must first determine whether the veteran has
presented new and material evidence under 38 C.F.R. 3.156(a) in
order to have a finally denied claim reopened under 38 U.S.C.A.
5108. Second, if new and material evidence has been presented,
immediately upon reopening the claim VA must determine whether
based upon all the evidence of record in support of the claim,
presuming its credibility, the claim as reopened is well grounded
pursuant to 38 U.S.C.A. 5107(a). Third, if the claim is well
grounded, the decision makers may then proceed to evaluate the
merits of the claim but only after ensuring that the duty to assist
under 38 U.S.C.A. 5107(a) has been fulfilled.

Since the February 1984 rating decision, additional relevant
evidence has been submitted to reopen the veteran's claim for
service connection for a psychiatric disorder. This evidence
consists of VA and private medical records, statements from the
veteran's mother and friend, Social Security records, and testimony
of the veteran.

In a statement received in August 1986, the veteran's mother
indicated that the veteran had been hospitalized in Vietnam for
"bad nerves" and that he has not worked since his discharge.

In October 1986, a VA discharge summary was received, indicating
that the veteran was hospitalized from June to July 1986 and was
diagnosed with chronic schizophrenia, paranoid type, and chronic
alcohol abuse and dependence.

In November 1986, a VA discharge summary and special medical report
were received, indicating that the veteran was hospitalized from
July to October 1986 and

5 -

was diagnosed with chronic schizophrenia, undifferentiated type;
alcohol abuse, by history; and dependent personality disorder. It
was reported that the veteran had been unemployed since leaving the
military in 1970.

In October 1988, VA hospital and outpatient records, dated from
January 1975 to November 1986 were received. Summaries of
hospitalizations from January to April 1975, from April to June
1976, from July to December 1976, from September to November 1977,
in December 1977, and from September 1983 to January 1984 are
duplicate records previously considered by the RO in 1984. The
nonduplicative records include hospitalizations from December 1976
to January 1977, in February 1979, from December 1984 to February
1985, and from October to November 1986, reflecting various
diagnoses including alcohol addiction; passive aggressive
personality with depression; schizophrenia, latent type;
alcoholism; schizophrenia, paranoid type; episodic alcohol abuse;
chronic schizophrenia, undifferentiated type; mixed personality
disorder; and chronic ethanol abuse. The outpatient records show
that the veteran was seen in the mental hygiene clinic for
treatment of his various psychiatric disorders as well as
antisocial personality disorder and multiple episodes of drug
abuse.

Between March and July 1989, Social Security Administration records
were received, reflecting the veteran's attempts to obtain
disability benefits. Supplemental Security Income was granted in
1987.

In a letter received in December 1990, a friend of the veteran
described the veteran's fear of authority, reaction to loud noises
and people making quick and sudden movements, extreme mood changes,
and problems in dealing with crowds.

In a statement received in January 1991, the veteran indicated that
he was hospitalized for a nervous condition while in service in
Vietnam and that after service he was ill with manic depression and
post traumatic stress disorder. On the reverse side of the
veteran's statement there is a statement from the veteran's mother
in which she described the veteran's problems upon returning from

- 6 -

Vietnam. She asserted that the veteran was well before Vietnam but
that after it he was destructive, attempted suicide, and suffered
blackouts.

In July 1993, Social Security Administration records were received,
documenting the veteran's employment for the period of 1967 to
1980.

In a statement received in July 1993, Howard Wurtzel, M.D.,
indicated that he once treated the veteran for borderline
personality disorder and drug and alcohol habituation but has since
lost track of him.

In a statement received in July 1993, the veteran indicated that
within a week of his discharge from service he went to see Dr.
Robert Hekking who prescribed Elavil, an antidepressant, to relieve
his mental distress. He stated that he continued to see Dr. Hekking
on a regular basis for the first two years following service, until
he could no longer afford the medical care, and that he then sought
assistance from Media Child Guidance. He stated that after Vietnam
he had periods where he would leave home for several days to get
away from the confusion. This behavior reportedly continued until
he was hospitalized at the VA in 1974. Thereafter, he was
hospitalized on a series of occasions for a psychiatric disorder.

In a statement and letter received in July 1993, the veteran's
mother indicated that the veteran was very ill when he returned
home from Vietnam and that she paid for his medical care for many
years. She stated that the veteran has paranoid schizophrenia and
has attempted suicide many times; that the veteran saw the family
doctor for his nerves in 1970 when he was prescribed Elavil and
that he has been admitted to the VA hospital for his problems; that
he has not been able to keep a steady job since service; that the
veteran often wandered around the country, not knowing how he
arrived at various places; that the veteran heard voices and had
panic attacks in stores; and that the veteran lived with her from
1970 to 1987.

In July 1993, a statement, dated in March 1993, from Media Child
Guidance indicated that it no longer had records of the veteran but
that it was able to provide

- 7 -

the dates of its service: opened from September 1965 to September
1968, from December 1974 to September 1976, and from February 1977
to May 1978.

In a statement received in January 1995, Robert Hekking, M.D.,
indicated that it appeared that all of his records pertaining to
the veteran were lost. He recalled that he saw the veteran on two
occasions after he returned from Vietnam. He could not recall any
dates of treatment. He stated that the veteran had seemed somewhat
withdrawn and agitated and had difficulty in expressing himself.
Dr. Hekking recalled that he prescribed Elavil for the veteran. He
remembered that the veteran informed him of his difficulty in
finding and keeping a job.

At a March 1995 hearing at the RO before a hearing officer, the
veteran testified that he served in Vietnam and had contact with
the enemy; that he took a lot of time off due to bad nerves and his
commander sent him to a psychiatrist; that he was hospitalized at
Cam Ranh Bay in Vietnam for a week for delusions and nervousness;
that at discharge he was nervous, delusional, and depressed; that
after discharge in 1971 he saw his family doctor, "Dr. Robert
Higgins", who prescribed Elavil, tranquilizers, and muscle relaxers
because he was having difficulty sleeping with nightmares and
flashbacks; that his confusion and nervousness upset his family so
he left home for days at a time and wandered around the country to
get away from the delusions and hearing voices; that he did not
maintain a steady job after service due to his nervous condition;
that he sought treatment at Media Child Guidance clinic in 1971 for
bad nerves, confusion,, and delusions; and that he was first
hospitalized following service in 1974.

At the hearing, the veteran's attorney submitted a statement,
arguing that the veteran's testimony, along with statements from
Dr. Hekking and the veteran's mother, show that the veteran's
symptomatology was continuous from service and that he received
treatment for a mental impairment immediately after his discharge
from service.

8 -

In September 1995 and March 1996, the National Personnel Records
Center in St. Louis, Missouri, certified that a search for clinical
records of hospital treatment for the veteran in Cam Ranh Bay in
Vietnam in 1970 was negative.

At an April 1996 hearing at the RO before the undersigned Member of
the Board, the veteran testified that his experience in Vietnam was
stressful such that he began losing sleep, hearing voices, and
hallucinating about being in combat, which have persisted until the
present; that ever since service he has not been able to have
restful sleep due to bad dreams of Vietnam combat; that in service
he was sent by his commanding officer to see a psychiatrist while
based in Cam Ranh Bay and he was hospitalized there for two weeks;
that he became withdrawn in service due to his problems; that after
his hospitalization his bad dreams and hallucinations of combat
returned along with headaches and fatigue; that after service his
mother sent him in early 1971 to a psychiatrist, Dr. Fred Cohen,
who has since died; that about a year after his return from Vietnam
he worked for a veterinarian for a few months but left because he
could not perform his duties; that he was treated by Dr.
Bongiovanni in early 1971 and afterwards in 1971 by Dr. Hekking;
that he related his hallucinations to Dr. Bongiovanni who did not
prescribe any medication but that Dr. Hekking prescribed muscle
relaxers; and that he was granted Supplemental Security Insurance
in the early 1980s on the basis of his psychiatric disorder.

At the hearing, the veteran's attorney submitted a statement,
indicating that the veteran's testimony was offered to show a
continuity of symptomatology existed from active service through
numerous periods of hospitalization, to focus attention on the
veteran's unemployability for consideration under the regulations,
and to show that the February 1995 rating decision did not comply
with 38 C.F.R. 3.303(d) regarding postservice initial diagnosis of
a disease.

In a letter received in May 1996, the veteran's mother indicated
that the veteran showed signs of mental illness as soon as he
returned from Vietnam. She indicated that she took the veteran to
Dr. Bongiovanni from 1970 to 1971. She stated that the doctor was
now deceased and his records were destroyed.

- 9 -

In May 1996, a statement dated in April 1996 from Andrew
Bongiovanni, D.O., was received, responding to a request for
medical records of his uncle, John Bongiovanni. He stated that his
uncle was a psychiatrist who died in about 1972 and that he had no
information regarding his uncle's medical records. Dr. Bongiovanni
repeated this response in a notation received in February 1997.

In January 1997, medical records dated from November 1991 to August
1992 from Cooper Hospital and University Medical Center were
received, indicating in the veteran's history that he had been
hospitalized for psychiatric treatment and took Elavil. Also
received in January 1997 was a medical statement dated in July 1991
from Joseph Mendels, M.D., of the Philadelphia Medical Institute,
acknowledging an apparent agreement by the veteran to begin
antidepressant medication.

In February 1997, duplicative VA hospital records dated from August
1976 to October 1986 were received.

In March 1997, a VA discharge summary was received, indicating that
the veteran was hospitalized from March to April 1987 with a
diagnosis of chronic paranoid schizophrenia with acute
exacerbation.

In March 1997, medical records dated in February 1990 from Saint
Agnes Hospital were received. The records do not make any reference
to a psychiatric disorder.

In February and March 1997, a request for medical records from Dr.
Martin Sidomsky and Dr. Papitis were returned to the RO as
undeliverable. By letter in April 1997, the veteran was informed of
the returned requests.

In a letter received in March 1997, Robert Hekking, M.D., indicated
that he had previously written concerning the veteran's claim for
benefits due to a nervous condition aggravated by his Vietnam
experiences. Dr. Hekking stated that he retired in 1985 and turned
over all his records to two other doctors who were unable to locate
the veteran's records. Dr. Hekking stated that he continues to
believe that

- 10- 

the veteran was "markedly affected by the tragic conditions which
he underwent during his time of service in Vietnam".

By letter in February 1997, the RO requested medical records of the
veteran from Family Health Center, after the veteran had indicated
that Dr. Hekking's treatment records may have been located at the
center. In April 1997, the center responded that it did not have
records on the veteran.

In April 1997, VA hospital and outpatient records dated from April
to September 1987 were received. A hospital report indicates that
the veteran was hospitalized for a week in April 1987 and was
diagnosed with schizotypal disorder, rule out schizophrenia--
organic brain syndrome. Records in August 1987 indicate that the
veteran had headaches and an abnormal electroencephalogram (EEG).

In a letter received in June 1997, the veteran's attorney @shed
information concerning doctors who have treated the veteran. He
indicated that Dr. Papitas is a physician from Media Child Guidance
and that Dr. Martin Sidomsky was a consulting physician for the
Social Security Administration who examined the veteran in
conjunction with his application for Supplemental Security Income.
Enclosed with the letter was a statement dated in August 1993 from
Glenn Ortley, M.D., indicating that he had nothing on file
concerning the veteran and that the records from Dr. Hekking were
quite possibly destroyed.

In a letter received in June 1997, Howard Wurtzel, M.D., indicated
that he treated the veteran 20 years ago and that the veteran
suffered from a borderline personality disorder and used alcohol to
excess.

In November 1997, a VA hospital summary dated in May 1971 was
received, indicating that the veteran was admitted for possible
seizure. He was hospitalized for 13 days. It was noted that he had
been using drugs for the past three to four months since returning
from Vietnam. Two days prior to admission, he suddenly developed a
weak and tired feeling and fell to the floor, striking his head on
the floor. He was unconscious for approximately five minutes. An
EEG and brain scan

- 11 -

were normal and no further neurological workup was deemed
necessary. The consultants in neurology felt that certain spinal
fluid findings obtained following a lumbar puncture were explained
by the head trauma suffered at the time of the veteran's loss of
consciousness. The diagnoses were possible seizure disorder,
etiology unknown, and moderate drug abuse.

In October 1997, the Social Security Administration indicated that
a search of records failed to locate any records for the veteran.

In reviewing the above evidence of record, the Board finds that the
additional evidence submitted since the February 1984 rating
decision is new and material. Initially, it is noted that the Court
established in Morton v. Principi, 3 Vet. App. 508 (1992), that
duplicates of previously considered records, submitted in support
of an application to reopen a claim, do not constitute new and
material evidence. Thus, the duplicate hospital records from the
VA, which were received in October 1988 and February 1997, were
previously considered by the RO in 1984, and they do not represent
evidence which is new. However, as to the nonduplicative evidence,
the record contains testimony of the veteran and statements from
his mother to the effect that after the veteran's discharge he saw
his family doctor in 1971 and that his doctor prescribed Elavil due
to psychiatric complaints. The veteran maintained that his
psychiatric problems, to include delusions, hallucinations, and
depression, began in service and persisted after his discharge. A
statement from Dr. Hekking in January 1995 indicates that he saw
the veteran when he returned from Vietnam and that he appeared
withdrawn and agitated and had difficulty in expressing himself.
Dr. Hekking recalled that he prescribed Elavil. In March 1997,
another statement from Dr. Hekking was received, indicating that he
still believed that the conditions the veteran endured in Vietnam
had markedly affected him.

The RO denied the veteran's initial claim for service connection in
February 1984 on the basis that medical evidence of a psychiatric
disorder in service or within the first postservice year was
lacking. Although the additional evidence submitted since that
decision does not provide a definite date of the veteran's initial
treatment for a psychiatric disorder, Dr. Hekking's statement
appears to show that the veteran

- 12 -

received treatment for psychiatric complaints soon after service.
Presuming the credibility of the veteran's testimony and his
mother's statements about treatment with the doctor in 197 1, the
Board finds that the additional medical records provide evidence
that a psychiatric disorder manifested within the first postservice
year. Therefore, the Board concludes that the additional
nonduplicative evidence is not only new, as it has not been
previously considered by the RO, but also material as it is
relevant to and probative of the underlying issue of whether the
veteran had a psychiatric disorder that was either incurred in
service or manifested in the first postservice year. 38 U.S.C.A.
5108; 38 C.F.R. 3.156(a) (1999). That is, Dr. Hekking's statements
in conjunction with the statements of the veteran's mother and the
veteran's testimony are so significant that they must be considered
in order to fairly decide the merits of the claim. Accordingly, the
claim is reopened, and all of the evidence will be considered on a
de novo basis. Manio v. Derwinski 1 Vet. App. 140 (1991).

After finding that the veteran has presented new and material
evidence to reopen his claim under 38 C.F.R. 3.156(a), the Board
must now determine whether, based upon all the evidence of record,
presuming its credibility, the claim as reopened is well grounded
pursuant to 38 U.S.C.A. 5107(a). As noted previously, the element
of well groundedness of a newly reopened claim was added by the
Court in Elkins v. West, 12 Vet. App. 209 (1999), wherein the two-
step process set out in Manio for reopening claims became a three-
step process under the Federal Circuit Court's holding in Hodge.
See Winters v. West, 12 Vet. App. 203 (1999). In Elkins, the Court
noted that Hodge effectively "decoupled" the existing relationship
between determinations of well groundedness and of new and material
evidence to reopen. Therefore, prior to evaluating the merits of
the case in light of both old and new evidence, the Board must
initially consider whether the veteran has presented a well
grounded claim.

To sustain a well grounded claim, the claimant must provide
evidence demonstrating that the claim is plausible; mere allegation
is insufficient. Tirpak v. Derwinski, 2 Vet. App. 609 (1992). The
determination of whether a claim is well grounded is legal in
nature. King v. Brown, 5 Vet. App. 19 (1993). A well grounded claim
is a plausible claim, one which is meritorious on its own or
capable 

- 13 -

of substantiation. Such a claim need not be conclusive but only
possible to satisfy the initial burden of 38 U.S.C.A. 5107(a).
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). To be well
grounded, a claim must be accompanied by supportive evidence, and
such evidence must justify a belief by a fair and impartial
individual that the claim is plausible. Where the determinative
issue involves either medical etiology or a medical diagnosis,
competent medical evidence is required to fulfill the well grounded
claim requirement of 38 U.S.C.A. 5107(a). Lathan v. Brown, 7 Vet.
App. 359 (1995).

In order for a claim for service connection to be well grounded,
there must be competent evidence of a current disability (a medical
diagnosis), of incurrence or aggravation of a disease or injury in
service (lay or medical evidence), and of a nexus between the
inservice injury or disease and the current disability (medical
evidence.) The nexus requirement may be satisfied by a presumption
that certain diseases manifesting themselves within certain
prescribed periods are related to service. Caluza v. Brown, 7 Vet.
App. 498 (1995).

In this case, particularly significant are the statements of Dr.
Hekking, which provides the requisite element of medical evidence
of a psychiatric disorder manifested within a year of service.
While the basis for the statements or the records relied upon were
admittedly lost, it is still competent medical evidence of a
psychiatric disorder manifested soon after service. Additionally,
the medical record shows that since January 1975 the veteran has
been hospitalized at the VA on more than a dozen occasions for a
psychiatric disorder. Accordingly, the veteran has met the
requirements to establish a well grounded claim. That is, he has
met the initial burden under 38 U.S.C.A. 5107(a) because the
evidence submitted crosses the threshold of mere allegation. The
Board concludes that as the instant claim is plausible it is well
grounded.

- 14 - 

ORDER

Insofar as new and material evidence has been submitted to reopen
and well ground the claim for entitlement to service connection for
a psychiatric disorder, the claim is reopened for further appellate
consideration on the merits.

REMAND

Once it has been determined that new and material evidence has been
submitted to reopen the veteran's claim for entitlement to service
connection for a psychiatric disorder, and that the evidence is
sufficient to well ground the reopened claim, the Board must now
determine whether the evidence of record, both old and new,
supports his claim on the merits. The United States Court of
Appeals for Veterans Claims (Court) held in Elkins v. West, 12 Vet.
App. 209 (1999) (en banc) and Winters v. West, 12 Vet. App. 203
(1999) (en banc), that if a reopened claim is determined to be well
grounded, the decisionmakers then proceed to evaluate the merits of
the claim but only after ensuring that the duty to assist under 38
U.S.C.A. 5107(a) has been fulfilled.

In that regard, the Board notes that the Department of Veterans
Affairs (VA) has a duty to assist the appellant in the development
of facts pertaining to his claim. 38 U.S.C.A. 5107(a) (West 1991);
38 C.F.R. 3.103(a) (1998). The Court has held that the duty to
assist the appellant in obtaining and developing available facts
and evidence to support his claim includes obtaining medical
records to which he has referred and obtaining adequate VA
examinations. The Court also stated that the Board must make a
determination as to the adequacy of the record. Littke v.
Derwinski, 1 Vet. App. 90 (1990). Fulfillment of the statutory duty
to assist includes the conduct of a thorough and contemporaneous
medical examination, one which takes into account the records of
prior treatment, so that the evaluation of the claimed disability
will be a fully informed one. Green v. Derwinski, 1 Vet. App. 121
(1991).

- 15 -

The medical record shows that the veteran was treated with Elavil
by Dr. Hekking soon after service. At that time, the veteran
appeared withdrawn and agitated, and he had trouble expressing
himself Dr. Hekking believed that experiences in Vietnam had
affected the veteran to a marked degree. The record also shows that
the veteran was hospitalized in May 1971 for a possible seizure
disorder of which the etiology was unknown. He was admitted after
he developed a weak and tired feeling and fell to the floor,
suffering a head trauma and remaining unconscious for five minutes.
Thereafter, beginning in January 1975 the veteran was hospitalized
at the VA on numerous occasions, for up to five months at a time,
due to various psychiatric disorders, to include passive aggressive
personality disorders with depression, drug and alcohol dependency,
dysthymic disorder, and schizophrenia. The diagnosis of
schizophrenia was characterized as latent, paranoid type, and
undifferentiated type. It is not clear from the record the nature
of the veteran's current psychiatric disorder and whether the
disorder may have been manifest at the time of Dr. Hekking's
treatment or the VA hospitalization in May 197 1. In light of the
various psychiatric diagnoses of the veteran and the unsettled
question of etiology, the Board finds that a VA examination is in
order.

Under the circumstances of this case, the Board finds that further
assistance is required. Accordingly, the case is REMANDED to the RO
for the following actions:

1. The veteran should be afforded a VA examination in psychiatry in
order to ascertain the nature and etiology of any current
psychiatric disorder. The claimsfolder must be reviewed by the
examiner prior to conducting the examination so that pertinent
aspects of the veteran's military and medical record may be
reviewed. All special tests and studies should be conducted, to
include psychological testing, if deemed necessary by the examiner.
After review of the record and examination of the veteran, the
examiner should render an opinion for the record as to whether it
is at least as

- 16 -

likely as not that any current psychiatric disorder is
etiologically related to the findings noted by Dr. Hekking in his
statement received in January 1995 or those in the May 1971 VA
hospital summary. The examiner should set forth the clinical
findings and reasoning which form the basis of the furnished
opinion.

2. Following completion of the foregoing, the RO must review the
claims folder and ensure that the foregoing development has been
completed. If any development is incomplete, appropriate corrective
action should be implemented. Thereafter, the RO should
readjudicate the veteran's claim for service connection for a
psychiatric disorder on a de novo basis and, if the decision
remains adverse to the veteran, provide him and his representative
with a supplemental statement of the case and the applicable time
to respond thereto.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The veteran need take no action
until otherwise notified, but he may furnish additional evidence
and argument while the case is in remand status. Quarles v.
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App.
109 (1995); Kutscherousky v. West, 12 Vet. App. 369 (1999). The
purpose of this REMAND is to obtain additional information and to
ensure due process of law. No inference should be drawn regarding
the final disposition of the claim as a result of this action.

 This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Veterans Appeals for
additional development or other appropriate action must be handled
in an expeditious manner. See The Veterans' Benefits Improvements
Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 

- 17 - 

4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1997)(Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

C.W. SYMANSKI 
Member, Board of Veterans' Appeals


